Citation Nr: 1133062	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  02-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in July 2003.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In April 2009, the Board remanded the Veteran's claims of service connection for an acquired psychiatric disorder and hypertension for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the July 2011 Written Brief Presentation, the Veteran's representative stated that the Veteran was service-connected for coronary artery disease, migraine headaches, diabetes mellitus, and diabetic neuropathy with renal dysfunction.  Additionally, the Veteran's representative reported that while the September 2010 VA examiner stated that the Veteran's mental condition was unrelated to service, the examiner failed to address if the condition was as likely as not related to any previously service-connected disability.  The representative argued that should the Veteran's psychiatric condition be found to be secondary to any service connected disability, then the Veteran's hypertension claim should be considered as secondary to the psychiatric condition.  Moreover, the representative stated that considering the relationship between depression and its medical treatment to hypertension, it is plausible the condition may be secondary to depression. 

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  It must be determined if the Veteran's acquired psychiatric disability is caused by and/or aggravated the Veteran's service-connected disabilities, to include coronary artery disease, migraine headaches, diabetes mellitus, and diabetic neuropathy with renal dysfunction.  

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, an addendum to the September 2010 VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1) The claims file should be returned to the VA examiner(s) who conducted the September 2010 VA psychological examination (or, if unavailable, to another appropriate VA reviewer).  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disability, to include dysthymic disorder, was caused and/or aggravated (permanently worsened) by any his service-connected disabilities, to include coronary artery disease, migraine headaches, diabetes mellitus, and diabetic neuropathy with renal dysfunction.  All testing deemed necessary by the examiner should be performed and the results reported in detail. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) If and only if, the Veteran's acquired psychiatric condition is found to be service-connected and/or additional pertinent treatment records for hypertension are found, the claims file should be returned to the VA examiner(s) who conducted the September 2010 VA examination for hypertension (or, if unavailable, to another appropriate VA reviewer).  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed hypertension, was caused and/or aggravated (permanently worsened) by any his acquired psychiatric disability.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for an acquired psychiatric disorder and hypertension, should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


